       Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    WILLIAM HULIN                                           CIVIL ACTION

    VERSUS                                                      NO. 20-924

    HUNTINGTON INGALLS, INC.,                             SECTION “R” (3)
    ET AL.



                          ORDER AND REASONS


       Before the Court is plaintiff William Hulin’s motion to remand this

matter to state court. 1 Because removal was timely, the Court denies the

motion.



I.     BACKGROUND

       This case arises from alleged exposure to asbestos. Plaintiff William

Hulin worked at Avondale Industries from 1956 to 1973 as a tacker welder.2

He alleges that during this work he was exposed to asbestos “on a regular and

frequent basis.” 3 In July 2019, Hulin was diagnosed with lung cancer. 4




1      R. Doc. 15.
2      R. Doc. 1-2 at 4 ¶ 18.
3      Id.
4      See id. at 4 ¶ 17.
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 2 of 9



      Before filing a complaint, plaintiff filed an ex parte petition to

perpetuate his testimony, which described that this litigation would be

premised on plaintiff’s exposure to asbestos.5 Plaintiff was first deposed on

October 3, 2019, and the first volume of this deposition, which described

Hulin’s work at Avondale, was circulated on October 8, 2019. 6

      On November 12, 2019, plaintiff filed a complaint in the Civil District

Court for the Parish of Orleans suing, among others, Huntington Ingalls,

Inc., the successor corporation to Avondale. 7       Plaintiff alleges that his

exposure to asbestos while at Avondale caused his lung cancer. 8 Although

plaintiff alleged strict liability claims against various defendants,9 he

expressly disclaimed any strict liability claim against Avondale.1 0

Huntington Ingalls was served on December 3, 2019. 1 1

      On March 17, 2020, Huntington Ingalls, Albert L. Bossier (an Avondale

executive), and Lamorak Insurance Company (Avondale’s insurer) removed




5     R. Doc. 15-4.
6     R. Doc. 15-8.
7     R. Doc. 1-2.
8     See generally id.
9     See id. at 6 ¶ 24, 9 ¶ 36.
10    See id. at 11 ¶ 50 (“As to Avondale, its executive officers and insurers,
Petitioner does not allege and is not making a claim for strict liability and in
fact specifically disclaims any causes of action he may have against these
defendants under theories of strict liability.”)
11    R. Doc. 15-9.
                                       2
      Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 3 of 9



this matter to federal court, under the Federal Officer Removal Statute, 28

U.S.C. § 1442. 1 2 In their notice of removal, defendants argued that removal

was timely because the Fifth Circuit handed down an en banc decision,

Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020), on

February 24, 2020, and that Hulin was removable only once Latiolais

changed Fifth Circuit law. 1 3 Plaintiff now moves to remand the matter to

state court.



II.   LEGAL STANDARD

      The Federal Officer Removal Statute authorizes removal of a suit by

the “United States or any agency thereof or any officer (or any person acting

under that officer) of the United States or any agency thereof, in an official

or individual capacity, for or relating to any act under color of such

office . . . .” 28 U.S.C. § 1442(a)(1). To remove an action under Section

1442(a), a defendant must show:

               (1) it has asserted a colorable federal defense, (2) it is
               a ‘person’ within the meaning of the statute, (3) that
               has acted pursuant to a federal officer’s directions,
               and (4) the charged conduct is connected or
               associated with an act pursuant to a federal officer’s
               directions.


12    See id. at 2 ¶ 2.
13    See id. at 4 ¶¶ 10-11.
                                           3
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 4 of 9



Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020). The

Federal Officer Removal Statute “must be liberally construed.” Watson v.

Phillip Morris Cos., 551 U.S. 142, 147 (2007). This right to removal “is

absolute for conduct performed under color of federal office, and [the

Supreme Court] has insisted that the policy favoring removal ‘should not be

frustrated by a narrow, grudging interpretation of § 1442(a)(1).’” Arizona v.

Manypenny, 451 U.S. 232, 242 (1981) (citing Willingham v. Morgan, 393

U.S. 402, 407 (1969)).



III. DISCUSSION

     Plaintiff does not contest that the four requirements of the Federal

Officer Removal Statute are met.         Rather, plaintiff contests only the

timeliness of removal. Generally, a defendant has thirty days from service to

remove a matter to federal court. See 28 U.S.C. § 1446(b)(1) (“The notice of

removal of a civil action or proceeding shall be filed within 30 days by the

defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is

based. . . .”). The statute creates an exception when a case “by the initial

pleading is not removable,” and there “a notice of removal may be filed

within 30 days after receipt by the defendant, through service or otherwise,


                                     4
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 5 of 9



of a copy of an amended pleading, motion, order or other paper from which

it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3).

     Huntington Ingalls was served with the state-court complaint on

December 3, 2019. It therefore had until January 2, 2020, to remove this

matter under 28 U.S.C. § 1446(b)(1). But defendant did not remove the case

until March 17, 2020. The Court must therefore determine whether there

exists an “order or other paper” that started the removal clock on or after

February 15, 2021 (thirty days before defendants removed this matter).

     A.    “Order or Other Paper”

     Defendants argue that the “order or other paper” that made this case

removable is the Fifth Circuit’s opinion in Latiolais v. Huntington Ingalls,

Inc., 951 F.3d 286 (5th Cir. 2020). This decision, which reversed established

Fifth Circuit precedent based on Congress’s 2011 amendment to the Federal

Officer Removal Statute, was issued on February 24, 2020—less than thirty

days before this case was removed to federal court.

     Generally, decisions in unrelated cases do not constitute “orders” and

are therefore not grounds for removal under 28 U.S.C. § 1446(b)(3). Green

v. R.J. Reynolds Tobacco Co., 274 F.3d 263, 266 (5th Cir. 2001). But in

Green, the Fifth Circuit created a narrow exception to this general rule. It


                                      5
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 6 of 9



held that an order in a separate case may be an “order” under Section

1446(b)(3) when both cases involve (1) the same defendants, (2) similar

factual circumstances, and (3) the decision resolves a legal issue that has the

effect of making the case removable. Green, 274 F.3d at 267-68.

      This case falls within the Green exception. First, Huntington Ingalls

was also a defendant in Latiolais. Second, both this case and Latiolais

involve claims for injury arising from Avondale’s use of asbestos at the

direction of a federal officer. Third, Latiolais resolved the exact legal

question at issue here: whether the Federal Officer Removal Statute allows

for removal of asbestos-related negligence claims. Indeed, other courts that

have considered this issue in the wake of Latiolais have come to the same

conclusion. See Melvin H. Francis v. ITG Brands, LLC, No. 20-997, 2020

WL 2832538, at *3 (E.D. La. June 1, 2020); Broussard v. Huntington

Ingalls, Inc., No. 20-836, 2020 WL 2744583, at *3 (E.D. La. May 27, 2020).

The law of the Fifth Circuit therefore makes clear that the Latiolais decision

is an “order” within the meaning of Section 1446(b)(3).

      B.    Timeliness

      Plaintiff contends that this case could have been removed before the

Latiolais decision, and therefore the exception in Section 1446(b)(3) does

not apply. Specifically, plaintiff argues that defendants knew that this matter


                                      6
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 7 of 9



was asbestos-related at least as of the time they were served on December 3,

2019, and that Latiolais did not change the law in a way that made this case

removable for the first time.

      Plaintiff’s position is without merit. Plaintiff’s claims against the

Avondale defendants were specifically tailored to be only negligence claims

and not strict liability claims. 1 4 Before the Latiolais decision, the Fifth

Circuit repeatedly held that asbestos-related cases that involved only

negligence could not be removed under the Federal Officer Removal Statute.

See, e.g., Bartel v. Alcoa S.S. Co., 805 F.3d 169, 172 (5th Cir. 2015). This was

because the Fifth Circuit held that the language “for or relating to any act

under color or such office” in the Federal Officer Removal Statute imposed a

“casual nexus” standard that could not be met by a negligence claim. Id. The

Fifth Circuit continued to adhere to its “casual nexus” requirement even

though Congress had amended the statute in 2011 to broaden the language

such that it read “for or relating to any act under color of such office.” 28

U.S.C. § 1442(a)(1) (emphasis added); see, e.g., Bartel, 805 F.3d 169, 172;

Legendre v. Huntington Ingalls, Inc., 885 F.3d 398, 400 (5th Cir. 2018);




14     See R. Doc. 1-2 at 11 ¶ 50 (“As to Avondale, its executive officers and
insurers, Petitioner does not allege and is not making a claim for strict
liability and in fact specifically disclaims any causes of action he may have
against these defendants under theories of strict liability.”)
                                         7
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 8 of 9



Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 462-63 (5th Cir. 2016);

Zeringue v. Crane Co., 846 F.3d 785, 793-94 (5th Cir. 2017). Therefore,

before Latiolais, the caselaw was clear that claims against defendants that

did not allege strict liability could not be removed under the Federal Officer

Removal Statute.

      But Bartel and its progeny were expressly overruled by Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020). In Latiolais, the Fifth

Circuit, sitting en banc, held that the 2011 amendment of the Federal Officer

Removal Statute broadened removal to “actions, not just causally connected

but alternatively connected or associated, with acts under color of federal

office.” Latiolais at 292. Moreover, it held that such a connection could be

found even when strict liability is not alleged against the defendant. Id.

Therefore, after Latiolais, asbestos-related claims that asserted negligence

but not strict liability could be removed under the Federal Officer Removal

Statute for the first time in this circuit. The claims at issue in this litigation,

which are negligence claims against Avondale entities relating to asbestos,

are the exact claims that Latiolais held for the first time could be removed.

Plaintiff’s argument to the contrary—that before Latiolais the claims present

in this case were removable—is flatly contradicted by the law.




                                        8
     Case 2:20-cv-00924-SSV-DMD Document 43 Filed 06/10/20 Page 9 of 9



     Plaintiff also argues that defendants should have attempted to remove

this case even when the Fifth Circuit’s case law was clear that any such

attempt would be futile. This argument is similarly without merit. The Fifth

Circuit has rejected the idea that such “protective removals” are required to

assure a party’s rights. See Morgan v. Huntington Ingalls, Inc., 879 F.3d

602, 612 (5th Cir. 2018) (counseling against rules that would create

protective removals); Bosky v. Kroger Tex., LP, 288 F.3d 208, 211-12 (5th

Cir. 2002) (same).

     Because defendants removed this matter within thirty days of the Fifth

Circuit’s decision in Latiolais, which was an “order” within the meaning of

Section 1446(b)(3), removal of this matter to federal court was timely.



IV. CONCLUSION

     For the foregoing reasons, the Court DENIES plaintiff’s motion to

remand.




          New Orleans, Louisiana, this _____
                                        10th day of June, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE

                                     9
